Per Curiam.
Respondent was admitted to practice by this Court in 1986 and maintained law offices in the City of Binghamton and the Town of Deposit, Broome County. Respondent was disbarred by this Court in September 2006 (Matter of Madigan, 32 AD3d 1050 [2006]).
Petitioner moves for, and we grant, an unopposed order pursuant to this Court’s rules (see 22 NYCRR 806.11) appointing the Broome County Bar Association as custodian of respondent’s client files, for appropriate distribution or destruction (many of the files have suffered severe flood damage), and to protect the clients’ interests (see e.g. Matter of Aber, 289 AD2d 692 [2001]; Matter of King, 277 AD2d 813 [2000]). The Bar Association consents to the requested relief. Although served with this motion, respondent has not appeared.
Cardona, P.J., Carpinello, Rose, Malone Jr. and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that the Broome County Bar Association is ap*982pointed custodian of the files of respondent’s clients and shall inventory same and take appropriate action to protect the interests of said clients, including distribution or destruction of the files, as appropriate, in its possession.